- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2011 Commission File Number: 001-34476 BANCO SANTANDER (BRASIL) S.A. (Exact name of registrant as specified in its charter) Avenida Presidente Juscelino Kubitschek, 2041 and 2235 Bloco A  Vila Olimpia São Paulo, SP 04543-011 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A . BANCO SANTANDER (BRASIL) S.A TABLE OF CONTENTS Page ITEM Management's Discussion and Analysis of Financial Condition and Results of Operations 1 Selected Statistical Information 41 Financial Statements F-1 MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion of our financial condition and results of operations should be read in conjunction with our financial statements as of and for the years ended December 31, 2010, 2009 and 2008 and the related notes. The preparation of the financial statements referred to in this section required the adoption of assumptions and estimates that affect the amounts recorded as assets, liabilities, revenue and expenses in the years and periods addressed and are subject to certain risks and uncertainties. Our future results may vary substantially from those indicated as a result of various factors that affect our business. Our financial statements as of and for the years ended December 31, 2010, 2009 and 2008, together with the report of our independent registered public accounting firm have been prepared in accordance with IFRS. Our results of operations for periods ended December 31, 2008 and thereafter are not comparable to the respective periods prior to that date because of the consolidation of Banco Real as from August 30, 2008. See Acquisition of Banco Real. Overview We are a leading full-service bank in Brazil, which we believe to be one of the most attractive markets in the world given its growth potential and low penetration rate of banking products and services. We are the third largest private bank in Brazil, according to the Central Bank, with a 8.6% market share in terms of assets, as of September 30, 2010 and the largest bank controlled by a major global financial group. Our operations are located across the country and strategically concentrated in the South and Southeast, an area that accounted for approximately 73.0% of Brazils GDP in 2008, and where we have one of the largest branch networks of any Brazilian bank. For the year ended December 31, 2010, we generated net profit of R$7.4 billion, and at that date we had total assets of R$374.7 billion and total equity of R$73.4 billion. Our Basel capital adequacy ratio (excluding goodwill) was 22.1%. We operate our business along three segments: Commercial Banking, Global Wholesale Banking and Asset Management and Insurance. Through our Commercial Banking segment, we offer traditional banking services, including checking and saving accounts, home and automobile financing, unsecured consumer financing, checking account overdraft loans, credit cards and payroll loans to mid- and high-income individuals and corporations (other than to our GB&M clients). Our Global Wholesale Banking segment provides sophisticated and structured financial services and solutions to a group of approximately 700 large local and multinational conglomerates, offering such products as global transaction banking, syndicated lending, corporate finance, equity and treasury. Through our Asset Management and Insurance segment we manage fixed income, money market, equity and multi-market funds and offer insurance products complementary to our core banking business to our retail and small- and medium-sized corporate customers. Effects of the Global Financial Markets Crisis on our Financial Condition and Results of Operations The global financial markets crisis has significantly affected the world economy since the second half of 2008. It has led to recessions and increasing unemployment in the worlds leading economies, a reduction in investments on a global scale, a decrease in raw material prices and a sharp decline in credit availability and liquidity, as well as a general closure of the capital markets worldwide. In Brazil, however, the effects of the global financial markets crisis have been relatively moderate compared to those in the United States and Europe, and the Brazilian economy has experienced a rapid and strong recovery. After contracting 0.6% in 2009, GDP increased 8.4% in the first nine months of 2010 when compared to the same period in the previous year. Although some export-oriented companies have suffered revenue decreases, relatively strong domestic demand has sustained economic growth in Brazil, particularly due to high consumer confidence, strong labor markets and minimum wage readjustments. Brazilian banks are funded almost entirely by domestic deposits, which have increased during the financial crisis as funds were moved from asset management vehicles into bank deposits, which are perceived to be safer. Also, the Central Bank diminished reserve requirements and, in response, public banks increased their supply of credit. As a result, the global liquidity crisis had relatively little impact in Brazil. 1 The global financial markets crisis has not had a material impact on our liquidity and capital resources due to the relatively stable economic environment in Brazil, our relatively low dependence on funding from the international markets, a proactive approach from the Central Bank (detailed below) and the liquidity cushion we built up in response to the global financial markets crisis. We gauge liquidity needs on a recurring basis based on our business plans and we pursue funding actions based on anticipated funding needs. During the financial crisis in 2008 and 2009, the Central Bank took steps to minimize the impact of the crisis, reducing reserve requirements, creating a time deposit  with higher insured value - guaranteed by the FGC (Fundo Garantidor de Crédito - similar to the Federal Deposit Insurance Corporation) to be used as a funding alternative for small and midsize banks and providing that these banks could be financed by or sell loan portfolios to large banks or could sell their loans. In 2010, upon the easing of the financial crisis, there was a reversal of some of these measures, such as a replenishment of the reserve requirements and the establishment of a schedule for gradually reducing the volume of time deposits with special guarantee (Depósito a Prazo com Garantia Especial, or DPGE). The principal effects of the crisis on our business have been the following:  Increased provisioning for loan losses due to expectations of increased rates of default, particularly from our small- and medium-sized corporate borrowers since the fourth quarter of 2008 through the third quarter of 2009, when the delinquency ratios reached their peak. Since then, credit quality has continuously improved. Our provision for loan losses net of recoveries for the year ended December 31, 2010 was R$8,233 million, a 17.5% decrease over the same period in 2009, an indication of the continuity of a better credit quality cycle.  An increase in the cost of domestic funding resulting mainly from the limited availability of external funding on favorable terms during the fourth quarter of 2008 and the beginning of 2009.  A decrease in the growth rate of credit volumes, particularly among individual borrowers in 2008 and corporate clients in 2009. Credit volumes began to increase again since in early 2010, and our credit portfolio reached R$160,558 million on December 31, 2010, representing a 16.0% growth compared to December 31, 2009 and a 4.3% increase compared to September 30, 2010. The Brazilian financial market ends 2010 more confident, as our financial system proved to be prepared, both for its strong supervision, and by conservative regulations. Acquisition of Banco Real On August 29, 2008, Banco ABN AMRO Real S.A. and ABN AMRO Brasil Dois Participações S.A. became our wholly-owned subsidiaries pursuant to a share exchange transaction ( incorporação de ações ) approved by the shareholders of Santander Brasil, Banco ABN AMRO Real S.A. and ABN AMRO Brasil Dois Participações S.A., roughly doubling our size in terms of total assets. Principally as a result of this transaction, the number of our active current account holders increased from approximately 3.5 million to approximately 7.7 million from June 30, 2008 to December 31, 2008, and in the same period, our distribution network increased from 1,546 branches and service site units to 3,603 branches and service site units. As of December 31, 2007, Banco Real had total assets of R$112.8 billion and total equity of R$13.2 billion. With the integration of Banco Real and organic growth, we increased our loans and receivables from R$55.0 billion as of December 31, 2007 to R$162.7 billion as of December 31, 2008, and our total deposits increased from R$74.1 billion as of December 31, 2007 to R$182.3 billion as of December 31, 2008. For further details see notes 3 and 27 to our consolidated financial statements as of December 31, 2010. As a consequence of this acquisition, one of the key factors to be considered when analyzing our financial condition and results of operations as of and for the years ended December 31, 2008 and 2007 and the year ended December 31, 2009 and 2008 is the consolidation of the entities of Banco Real in our financial statements since August 30, 2008. As a result, our results of operations for 2009 are not comparable to 2008. In order to analyze the organic developments in our business obscured by the effect of the Banco Real acquisition, management uses and we present in thispro forma information for the year ended December 31, 2008 as if we had consolidated Banco Real as from January 1, 2008. In addition, to provide meaningful disclosure with respect to our results of operations for the year ended December 31, 2008, management uses and we present, in addition to our audited results of operations for that 2 period, certain full year 2008 financial information excluding the results of Banco Real. Banco Real was our wholly-owned subsidiary during the last four months of 2008 and this presentation is intended only to subtract from our reported results for 2008 the amounts contributed by Banco Real. This information does not purport to represent what our results of operations would have been had we not acquired Banco Real. We have not adjusted our reported results for any expenses incurred in 2008 in connection with the acquisition of Banco Real or for any revenue synergies. Management believes that any such additional expense or revenue was not material. The following table shows our results of operations for the year ended December 31, 2008, the amounts contributed by Banco Real in that period, and our reported results less amounts contributed by Banco Real. For the year ended December 31, 2008 As reported less Banco Real Banco Real As reported (in millions of R$) Interest and similar income Interest expense and similar charges Net interest income Income from equity instruments 35 2 37 Income from companies accounted for by the equity method 6 Fee and commission income Fee and commission expense Gains (losses) on financial assets and liabilities (net) Exchange differences (net) Other operating income (expenses) 32 Total income Administrative expenses Depreciation and amortization Provisions (net) Impairment losses on financial assets (net) Impairment losses on other assets (net) Gains (losses) on disposal of assets not classified as non-current assets held for sale 6 1 7 Gains (losses) on non-current assets held for sale not classified as discontinued operations 25 9 Operating profit before tax Income taxes 47 Consolidated profit for the year We are seeking to generate cumulative cost synergies from the acquisition and integration of Banco Real of approximately R$2.4 billion by December 31, 2011 as a result of applying best practices across the two banks, integrating the information technology platforms, streamlining banking operations and workforce, integrating outsourcing operations and centralizing management functions. In addition, we are targeting cumulative revenue synergies of approximately R$300 million by December 31, 2011 as a result of cross-selling opportunities arising from the integration of Banco Real and Santander Brasil and the implementation of best practices in customer care for each banks historical customer base. Our ability to achieve these synergy targets is subject to a number of risks and we may not realize these synergies in the time frames or to the extent expected, if at all. Other Factors Affecting Financial Condition and Results of Operations As a Brazilian bank, we are strongly affected by the general economic environment in Brazil. The following table presents key data of the Brazilian economy for the periods indicated. Year ended December 31, GDP growth(1) 7.8% (0.6%) 5.1% CDI rate(2) 9.8% 9.6% 12.4% TJLP(3) 6.00% 6.00% 6.25% SELIC rate(4) 10.75% 8.75% 13.75% Increase (decrease) in real value against the U.S. dollar 4.9% 34.2% (24.2%) Selling exchange rate (at period end) R$per U.S.$1.00 R$1.66 R$1.74 R$2.31 Average exchange rate R$per U.S.$1.00(5) R$1.76 R$1.99 R$1.84 Inflation (IGP-M)(6) 11.3% (1.7%) 9.8% Inflation (IPCA)(7) 5.9% 4.3% 5.9% Sources: BNDES, Central Bank, FGV, IBGE and LCA Consultores. (1) Revised series. Source: IBGE. (2) The Interbank Deposit Certificate ( Certificado de Depósito Interbancário, or CDI rate) is the average daily interbank deposit rate in Brazil (at the end of each month and annually). (3) Represents the interest rate applied by the BNDES for long-term financing (at the end of the period). (4) The benchmark interest rate payable to holders of some securities issued by the Brazilian government and traded on the Special System for Settlement and Custody ( Sistema Especial de Liquidação e Custódia ). (5) Average of the selling exchange rate for the last day of each month during the period. (6) The inflation rate is the general index of market prices ( Índice Geral de Preços-Mercado , or IGP-M), as calculated by FGV. (7) The inflation rate is the consumer price index ( Índice de Preços ao Consumidor  Amplo, or IPCA), as calculated by the IBGE. 3 Interest Rates Since the implementation of an inflation target framework in 1999, local interest rates have been on a downward trend. The SELIC was lowered from 45.00% per annum in 1999 to 13.75% in 2008, shortly before the recent worldwide financial crisis began. The worldwide financial crisis led to further reductions of the SELIC, which reached 8.75% in 2009 (its lowest historical level). The reduction in the SELIC contributed significantly to the economic recovery. The normalization of local liquidity conditions and inflationary preassure in 2010 has led the monetary authority to raise rates in 2010, to 10.75% at year end. The following table presents the low, high, average and period-end SELIC since 2005, as reported by the Central Bank. Low High Average(1) Period-End Year Average of month-end rates during the period. Our assets are predominantly fixed rate and our liabilities predominantly floating. The resulting exposure to increases in market rates of interest is modified by our use of cash flow hedges to convert floating rates to fixed, but we maintain an exposure to interest rate movements. As of December 30, 2010, a 100 basis point increase in the yield curve would have resulted in R$255 million decline in the net interest income over a one-year period. Credit Volume Credit volume in Brazil has strongly increased since 2004, mainly driven by lower inflation, decreasing interest rates and consistent economic growth. The worldwide financial crisis has temporarily affected the credit growth rates in late 2008 and early 2009. The monetary stimulus implemented by the Central bank as well as the aggressive stance of public owned banks on credit supply have led to a recovery already in 2009, intensified in 2010. 4 The credit to GDP ratio has increased from 34.2% in 2007 to 46.3% in November 2010. This is the highest level ever achieved in Brazil, but still low compared to other economies. (in Billions of Reais) Total Credit Outstanding Earmarked credit Market based credit of which: corporate individuals (retail) Some figures may be subject to revision by the Brazilian Central Bank Source: Brazilian Central Bank Foreign Exchange Rates At December 31, 2010, we had U.S.$15.3 billion in foreign currency-denominated funding and U.S. $15.5 billion in foreign currency denominated assets. Our policy is to maintain limited foreign exchange rate exposure by seeking to match foreign currency denominated assets and liabilities as closely as possible, including through the use of derivative instruments. In 2010, we recorded foreign exchange gains of R$416 million as a result of the effect of the depreciation of the U.S. dollar against the real on our assets and liabilities position in U.S. dollar denominated instruments during the year. In 2009, we recorded foreign exchange losses of R$51.2 million.These foreign exchange gains and losses were offset in large part in each year by a corresponding loss or gain on derivatives entered into to hedge this exposure. Such losses and gains are recorded under  Exchange differences (net). In 2008, we recorded foreign exchange gains of R$1.5 billion due to our long position in U.S. dollar-denominated assets and the depreciation of the real against the U.S. dollar. This gain was offset in large part by corresponding losses on derivatives entered into to hedge this exposure. Such losses are recorded under Exchange differences (net). The Brazilian currency has experienced frequent and substantial variations in relation to the U.S. dollar and other foreign currencies during the last decades. Between 2000 and 2002, the real depreciated significantly against the U.S. dollar, reaching a selling exchange rate of R$3.53 per U.S.$1.00 at the end of 2002. Between 2003 and mid-2008, the real appreciated significantly against the U.S. dollar due to the stabilization of the macroeconomic environment and a strong increase in foreign investment in Brazil, with the exchange rate reaching R$1.56 per US$1.00 in August 2008. In the context of the crisis in the global financial markets, the real depreciated since mid 2008 reaching R$2.34 per US$1.00 on December 31, 2008. With global economic recovery, Brazilian currency appreciated to R$1.74 per US$1.00 at December 31, 2009 and R$1.66 / US$1.00 at December 31, 2010. Inflation The introduction of the inflation targeting regime in 1999 resulted in important inflation reduction (measured by the official rate, the IPCA, Consumer Price Index estimated by the IBGE). In recent years inflation have been oscillating around the target, which is defined by the National Monetary Council. The target has been set at 4.5% since 2005 with a tolerance interval of 2 p.p. above and below. In 2009 the global financial crisis has contributed to contain inflation. The IPCA increased 4.3% after 5.9% in 2008. In 2010 domestic demand recovery and the strong commodity prices hike raised official inflation to 5.9%. Reserve and Lending Requirements The Central Banks reserve and lending requirements have a significant effect on the results of operations of banks in Brazil. The raising or lowering of these requirements impacts our results of operations by limiting or increasing the amount of funds available for commercial lending operations. During 2010, the Central Bank changed the rules on reserve requirements aimed at reducing liquidity in the Brazilian financial system. Due in large part to this change, our level of required reserves increased from R$19.8 billion (or 18% of total deposits) at December 31, 2009 to R$41.2 billion (or 35% of total deposits) at December 31, 2010 (in accordance with Brazilian GAAP). The main changes in reserve requirements were as follows: 1. Reduction of R$1.0 billion to zero in the deductible amount of additional reserve requirements of the central bank for savings deposits, demand deposits and time deposits; 2. A 5% (Demand deposits) and 4% (Time deposits) to 12% increase, respectively, in the rate used in calculating the additional reserve requirements of the Central Bank; 3. Increase from 42% to 43% in the rate of central bank reserves to demand deposits; 4. Reduction from R$2 billion to zero in the deductible amount of legal reserve requirements for time deposits, according to the rule issued by the Central Bank based on the value of the financial conglomerates Tier I capital; 5. Change in the composition of reserve requirements on time deposits from 45% of Federal Government bonds and 55% in cash to 100% in cash. The cash reserve requirement may be satisfied with interbank deposits or asset 5 acquisitions from financial institutions having regulatory capital of less than R$2.5 billion in up to 55% and 36% for 2009 and 2010, respectively, of the total amount required. 6. Increase from 13.5% to 20.0% in the reserve requirement rate on time deposits, effective December 3, 2010. 7. In 2010, the Central Bank revis ed the rules applying to the reducti on of compulsory reserve requirements. For financial conglomerates with Tier I capital of less than R$2.0 billion, the total reserve requirements are reduced by R$2.0 billion, for financial conglomerates with Tier I capital between R$2.0 billion and R$5.0 billion, the reduction is of R$1.5 billion, and for financial conglomerates with Tier I capital equal or greater than R$5.0 billion, there is no reduction. On January 6, 2011, the Central Bank issued new regulations instituting compulsory deposit reserve rate to 60% on daily position of foreign exchange sold subtracted by the lowest value between R$3.0 billion and the Tier I capital, effective from April 4, 2011. The following table sets forth the reserve and lending requirements to which we are subject for each category of funding. Product December 31, 2010 December 31, 2009 Form of Required Reserve Yield Demand deposits Rural credit loans 29
